HamiltoN, Judge:
1. The grand'jury is a body of Americans selected from.the district of Porto Rico to advise with the judge as to the Federal laws and their enforcement. "Within its scope it represents the national power.
2. -The scope of the grand jury extends to the infraction of all national laws. The proceedings of the United States commissioners, under which persons have been arrested, are subject to the supervision of the grand jury. Members must report to the grand jury any infraction of law within their own knowledge, and consider complaints of all persons coming before it.. The foreman may subpoena witnesses desired, and these will be brought by the marshal. The district attorney will be in attendance for advice at all times except when the grand jury is voting. Sixteen must be present at all meetings, and twelve are necessary to find an indictment which will be indorsed “a true bill” by the foreman and reported to the judge.
3. All national laws are within the scope of the grand jury’s inquiry, such as those relating .to postoffice, coinage, quarantine, customs, but not crimes like murder unless occurring upon national reservations like the Federal Building.
*2894. Nor purposes of husbanding national resources, Congress during the war passed a number of laws, which are still in force. On'.account of the results of the war still'continuing these are important, and in particular one known as the Lever Act for the conservation of the necessaries of life.
5. This covers the production, manufacture, and distribution of food, drink, clothing, and supplies, including the articles which are shipped from Porto Eico to procure these necessaries. The law covers interference of individuals with production, manufacture, and distribution, and also the interference with any of these by combinations of individuals, whether .casual or permanent.
6. In particular transportation is important for Porto Eico, which derives so much of its supplies from the mainland, and transportation covers the handling of articles brought to the Island or shipped from the Island from the time that a ,ship moors to the dock until the time that its cargo is distributed through the stores to the consumer. This includes any interference with loading or unloading of the ship, loading or unloading railroad trains carrying necessaries, the taking by trucks to the stores, and the distribution by wagons to houses. The aim of the law is to secure the use of necessaries by those needing them, and all incidental processes are included.
7. Interference may come from the companies owning or handling the means of transportation, from employees connected therewith, or from the merchants distributing the goods to consumers. The law does not compel anyone to work' if he does not want to, but it does provide that all who wish to work shall have an opportunity to do so without' interference. Any interference by capitalist, laborer, or merchant which limits the *290production, manufacture, or distribution of necessaries is-against tbe law. This covers tbe unloading of a ship, interference with a truck driver, boarding, running up prices, failure of a merchant to obtain goods from tbe dock when be is able-to do so, and any assault or injury to a workman after working hours which tends to intimidate him in the distribution of necessaries. The law does not permit that to be done indirectly which it prohibits from being done directly.
8. It is the duty of the grand jury to trace any violation of law as above defined, and when it comes to the enforcement of its laws the United States places no limit in the way of expense. There is but one sovereign here and that is the United States. The nation is superior to every class and every individual. It is the duty of the grand jury to put the proceedings in motion, so that the guilty may be punished and the innocent discharged.